       Case 2:21-mj-00120-JDP Document 4 Filed 07/30/21 Page 1 of 1

                                                                            FILED
                        UNITED STATES DISTRICT COURT                    July 30, 2021
                       EASTERN DISTRICT OF CALIFORNIA                CLERK, US DISTRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-mj-00120-JDP

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
BREON DANTE MIMS,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release BREON DANTE MIMS,

Case No. 2:21-mj-00120-JDP Charge 18 U.S.C. § 1029(a)(5) and (c)(1)(A)(ii), from

custody for the following reasons:

                       Release on Personal Recognizance

                 X     Bail Posted in the Sum of $    50,000.00

                          X   Unsecured Appearance Bond $         50,000.00

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other):

      Issued at Sacramento, California on July 30, 2021 at 2:30 p.m.
